ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Webb-Rite Safety, Inc.                      )      ASBCA Nos. 60504, 60505
                                            )
Under Contract No. W912EF-14-C-0018         )

APPEARANCES FOR THE APPELLANT:                     Thomas A. Larkin, Esq.
                                                   Jesse C. Ormond, Esq.
                                                    Stewart Sokol & Larkin LLC
                                                    Portland, OR

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                   J. Tyler Moore, Esq.
                                                     Deputy District Counsel
                                                     U.S. Army Engineer District, Walla Walla

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 19 August 2016



                                                ~~~~
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60504, 60505, Appeals of Webb-Rite
Safety, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals